      Case 1:20-cv-00008-LEK-ATB Document 17 Filed 06/08/20 Page 1 of 1




                                        22 Corporate Woods Boulevard, Suite 501 | Albany, NY 12211 | bsk.com

                                                                             ROBERT F. MANFREDO, ESQ.
                                                                                     rmanfredo@bsk.com
                                                                                         P: 518.533.3202
June 8, 2020

VIA ELECTRONIC FILING

Hon. Andrew T. Baxter
U.S. Magistrate Judge
U.S. District Court, Northern District of New York
Federal Building and U.S. Courthouse
P.O. Box 7396
Syracuse, New York 13261-7396

Re:   John Doe v. Skidmore College
      Case No. 1:20-cv-00008 (LEK/ATB)

Dear Judge Baxter:

As you know, our firm represents Defendant Skidmore College in the above-referenced
matter.

On consent of all parties, we respectfully submit a proposed protective order in the above
matter. If the attached meets your approval, we respectfully request the Court “So Order”
the proposed Confidentiality and Protective Order.

Thank you for your courtesies and consideration in this matter.

Respectfully submitted,

BOND, SCHOENECK & KING, PLLC

s/Robert F. Manfredo
Robert F. Manfredo, Esq.
Bar Roll No. 515487




                                                                                           581060.1 6/8/2020
